Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
2.	This Non-Final Office action is in response to the application filed on September 6th, 2017 and in response to Applicant’s Arguments/Remarks filed on June 19th, 2020. Claims 1-12, and 14-18 are pending.
Priority
3.	Application 15/696,215 was filed on September 6th, 2017 and claims priority to FR1658266 filed on September 6th, 2016. 
Examiner Request
4.	The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.
Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 24th, 2020 has been entered.

Response to Arguments
6.	Applicant maintains their argument that Applicant's arguments regarding the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection of claim 15 have been fully considered but they are not persuasive. Examiner notes that the paragraphs that Applicant state describe the claim in a manner that allows it to be made and used by one skilled in the art, paragraphs [0035, 0075, and 0077] simply recite the claim, list multiple modules that are deployed by a processor and recite a code is formed.  Examiner notes that the specification discloses that the module forms a code, the function to performed, but not as to how the applicant is “forming… a code” in order to show possession of the invention at the time of filing. While one skilled in the art could have devised a way to accomplish this aspect of the invention, Applicant’s original disclosure lacks sufficient detail to explain how Applicant envisioned achieving the goal of “forming… a code.” Examiner notes that the specification doesn’t show how the code is formed beyond using identifiers from a receiver module. Accordingly the rejection is maintained.
7.	Applicant maintains their argument that Applicant's arguments regarding the 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claim 15 have been fully considered but they are not persuasive. Applicant states that the structure corresponding to the recited modules may include hardware.  While Examiner does not disagree that they may include hardware, it is unclear if the structure is hardware or software (see Applicant’s specification [0037]). As such, under the broadest reasonable interpretation of the claim, the structure for the recited modules is software (see 
8.	Examiner notes that Applicant does not argue Examiner’s invocation of 35 U.S.C. 112(f) for claim 15.
9.	Applicant argues that the prior art doesn’t teach or suggest “each and every feature of the claimed invention, as currently amended.”  Examiner notes that these arguments are made with respect to the amended claims.  Examiner disagrees with the applicant’s conclusion that the pending claims as amended are in condition for allowance, as the amended claims have been considered but applicant’s arguments are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to For instance, in In re Hayes Microcomputer Products, the written description requirement was satisfied because the specification disclosed the specific type of microcomputer used in the claimed invention as well as the necessary steps for implementing the claimed function. The disclosure was in sufficient detail such that one skilled in the art would know how to program the microprocessor to perform the necessary steps described in the specification. In re Hayes Microcomputer Prods., Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, ___ (Fed. Cir. 1992). In the present applicant, claim 15 discloses “a forming module that… forms a code” and “an execution module to configure the electronic device to execute the first security code based on the forming the code and the storing the code” where forming a code and executing the first security code is not supported in the specification as to how the applicant is “…forming…”  and “…executing…” in order to show possession of the invention at the time of filing.    While one skilled in the art could have devised a way to accomplish this aspect of the invention, Applicant’s original disclosure lacks sufficient detail to explain how Applicant envisioned achieving the goal of “form[ing] a code” and “execut[ing] the first security code based on the forming the code and the storing the code.”  Simply stating or re-stating the claim limitation does not provide enough support to show possession.  Since these important details about how the invention operates are not disclosed, it is not readily evident that Applicant has full possession of the invention at the time of filing (i.e., the original disclosure fails to provide adequate written description to support the claimed invention as a whole). Neither the specification nor .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claim 15 limitations “receiver module that receives an instruction command,” the “forming module that… forms a code,” “storage module that stores the code,” and “an execution module to configure the electronic device to execute the first security code,” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant’s specification contains inadequate disclosure of the structure corresponding to the recited modules and Examiner notes that the broadest reasonable interpretation of the modules recited in the claim is software (see Applicant’s specification [0037]), which does not modify the function by sufficient structure to perform the function. The disclosure does not describe sufficient structure to perform 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

12.	Claim limitations “receiver module,” “forming module,” “storage module,” and “execution module” of claim 15 have been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “module” coupled with functional language “that receives an instruction command,” “that… forms a code,” “that stores the code,” and “to configure the electronic device to execute the first security code,” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim 15 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 1, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US2016/0314469 to Lu et al. (hereinafter Lu) in view of US Patent Publication US2017/0329966 to Koganti et al. (hereinafter Koganti).
As per claims 1, 14 and 15
Lu discloses a controlling method performed by an electronic device said method comprising (abstract and paragraph [0001]):

Lu discloses an electronic device comprising (abstract and paragraph [0001]):
receiving an instruction command including identifiers of security check instructions that are prerecorded in a memory of the electronic device (Figure 2: 110-1 and receiving a command sent by a terminal, and determining a type of the command: paragraph [0006]); 
forming, based on the identifiers, a code defining a set of instructions, wherein said set of instructions combines two or more of the prerecorded security check instructions and defines a type of security check operation for performing a first security check when executed (parsing the command for getting processing options so as to obtain a first data, updating a first card data, and initializing a second card data and a third card data, generating a second credential according to a type of offline authentication which is supported by the card, and then returning the second credential to the terminal: paragraph [0007], internal authentication command: paragraph [0008] and application cryptogram command: paragraph [0009]): 
configuring the electronic device to execute the first security check based on the forming the code wherein the electronic device is configured to dynamically modify or adapt the set of instructions and the type of security check operation (Figure 3).
Lu does not specifically teach storing the code in the memory of the electronic device; and configuring the electronic device to execute the first security check based on the storing the code.
Koganti teaches storing the code in the memory of the electronic device; and configuring the electronic device to execute the first security check based on the storing the code (The server may provide and enforce the security policy for a group of managed client electronic devices: paragraph [0001], stored thereon processor-readable instructions for providing security for an electronic device: paragraph [0008], self-monitoring for the one or more threats may enable the electronic device to detect threats without relying on receiving threat information from a server: paragraph [0010], and The security policy service 350 may obtain the one or more security policies and provide security policy information to the scoring service 345. The one or more security policies identify which statuses and/or triggers pose the security threat to the electronic device and indicate targeted security actions responsive to the detected threats: paragraph [0048]).
. 

14.	Claims 3-8, 10-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US2016/0314469 to Lu et al. (hereinafter Lu) in view of US Patent Publication US2017/0329966 to Koganti et al. (hereinafter Koganti) further in view of US Patent Publication US 2013/0185167 to Radu et al. (hereinafter Radu).
	As per claim 3
	Lu teaches the instruction command is a script command received (by a terminal: abstract).
	Lu and Koganti do not specifically teach the instruction command is a script command received during a Europay Mastercard Visa (EMV) transaction.
	Radu teaches the instruction command is a script command received during a Europay Mastercard Visa (EMV) transaction (issuer updates: paragraphs [0012, 0019, 0055, and 0122-0124]).
Therefore it would have been obvious to one skilled in the art at the time of filing to modify Lu and Koganti to include the instruction command is a script command received during a Europay Mastercard Visa (EMV) transaction as taught by Radu to combine prior art elements according to known methods to enable update instructions to be sent to the payment device in a trustable and reliable manner (paragraph [0012]).

	As per claim 4
	Lu teaches executing the set of instructions defined by the code (Figure 3).	
Lu and Koganti do not specifically teach to perform the first security check during a transaction being processed by the electronic device.
Radu teaches to perform the first security check during a transaction being processed by the electronic device (this PIN can be verified either offline by the card 
Therefore it would have been obvious to one skilled in the art at the time of filing to modify Lu and Koganti to include to perform the first security check during a transaction being processed by the electronic device as taught by Radu to combine prior art elements according to known methods to enable device verification of transactions.

	As per claim 5
	Lu and Koganti do not specifically teach executing the set of instructions is performed in response to a GENERATE AC command previously received from an external terminal in compliance with the EMV protocol.
Radu teaches executing the set of instructions is performed in response to a GENERATE AC command previously received from an external terminal in compliance with the EMV protocol (paragraph [0007]). 
Therefore it would have been obvious to one skilled in the art at the time of filing to modify Lu and Koganti to include executing the set of instructions is performed in response to a GENERATE AC command previously received from an external terminal in compliance with the EMV protocol as taught by Radu to combine prior art elements according to known methods to enable device verification of transactions.

	As per claim 6
Lu discloses determining a first result delivered by performing the first security check; and performing at least one security operation defined in said set of instructions, the security operation being a function of the first result of the first security check (Figure 3). 

As per claim 7
Lu discloses at least one security operation comprises at least one of the following: sending a notification including data representative of the first result of the first security check; storing history data in the memory of the electronic device, the history data being representative of the first result of the first security check; and generating a security decision specifying how the transaction is to be processed (Figure 3).



As per claim 8

at least two first prerecorded security check instructions for executing a plurality of security check operations as the first security check;
- at least one second prerecorded security check instruction comprising a link operator defining a combining logic link between said plurality of security check operations; and
- at least one third prerecorded security check instruction for executing a security operation as a function of the result of said plurality of security check operations in compliance with said combining logic link (Figure 3).  

As per claim 10
Lu discloses the link operator comprises at least one of the following:  -5-Preliminary Amendment U.S. Application No. 15/696,215Attorney Docket No. 0177.0124an "AND" operator; an "OR" operator; an equality operator; an inequality operator; and a comparison operator (Figure 3).

As per claim 11
Lu and Koganti do not specifically teach performing a preliminary security check before the first security check the preliminary security check delivering a preliminary result; determining a final result on the basis of the preliminary result from the preliminary security check and of the first result from the first security check; and processing the transaction in accordance with the final result.
Radu teaches performing a preliminary security check before the first security check the preliminary security check delivering a preliminary result; determining a final result on the basis of the preliminary result from the preliminary security check and of the first result from the first security check; and processing the transaction in accordance with the final result (paragraphs [0007-0011]).
Therefore it would have been obvious to one skilled in the art at the time of filing to modify Lu and Koganti to include performing a preliminary security check before the first security check the preliminary security check delivering a preliminary result; determining a final result on the basis of the preliminary result from the preliminary security check and of the first result from the first security check; and processing the transaction in accordance with the final result as taught by Radu to combine prior art elements according to known methods to enhance transaction security.

As per claim 12

Radu teaches the preliminary result corresponds to a first degree of security and the final result corresponds to a second degree of security, said second degree of security being at least as high as the first degree of security (paragraphs [0007-0011]).
Therefore it would have been obvious to one skilled in the art at the time of filing to modify Lu and Koganti to include the preliminary result corresponds to a first degree of security and the final result corresponds to a second degree of security, said second degree of security being at least as high as the first degree of security as taught by Radu to combine prior art elements according to known methods to enhance transaction security.

As per claims 16, 17, and 18
Lu does not specifically teach but Koganti teaches the electronic device is configured to dynamically modify or adapt the set of instructions and the type of security check operation based on receiving a different instruction command subsequently from receiving the instruction command (Koganti: In an embodiment, the security policy service 350 may receive an uneditable, partially editable, or fully editable security policy from the external server (e.g., the server 18, paragraph [0083 and 0101]) &  self-enforcing... the one or more security policies by implementing one or more targeted security actions paragraph [0002-0003]).
Therefore it would have been obvious to one skilled in the art at the time of filing to modify Lu to include the electronic device is configured to dynamically modify or adapt the set of instructions and the type of security check operation based on receiving a different instruction command subsequently from receiving the instruction command as taught by Koganti to combine prior art elements according to known methods to combine security policies (abstract).

14.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US2016/0314469 to Lu et al. (hereinafter Lu) in view of US Patent Publication US2017/0329966 to Koganti et al. (hereinafter Koganti) further in view of US Patent Publication US2007/0283252 to Stuhec (hereinafter Stuhec).

	Lu and Koganti do not specifically teach the code is formed by concatenating the received identifiers.
Stuhec teaches the code is formed by concatenating the received identifiers (paragraphs [0012, 0021, 0035, and 0036])
Therefore it would have been obvious to one skilled in the art at the time of filing to modify Lu and Mestre to include the code is formed by concatenating the received identifiers as taught by Stuhec to combine prior art elements according to known methods for information processing.

15.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US2016/0314469 to Lu et al. (hereinafter Lu) in view of US Patent Publication US2017/0329966 to Koganti et al. (hereinafter Koganti) further in view of US Patent Publication US 2013/0185167 to Radu et al. (hereinafter Radu) further in view of US Patent Publication US2008/0244690 to Kulkarni et al. (hereinafter Kulkarni).
As per claim 9
Lu, Koganti and Radu do not specifically teach the first result of the first security check is a Boolean.
Kulkarni teaches the first result of the first security check is a Boolean (paragraphs [0011 and 0030]).
Therefore it would have been obvious to one skilled in the art at the time of filing to modify Lu, Koganti and Radu to include the first result of the first security check is a Boolean as taught by Kulkarni to combine prior art elements according to known methods for security check modeling.

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445.  The examiner can normally be reached on Monday-Friday 7AM-3PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





March 2021
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693